MEMORANDUM***
Sukhwinder Singh petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his application for asylum, withholding of deportation, and withholding of removal under the Convention Against Torture. The immigration judge (“IJ”) denied Singh’s application solely on the basis of Singh’s lack of credibility.1 We have jurisdiction pursuant to 8 U.S.C. § 1252(a), as amended by the Illegal Immigrant Reform and Immigrant Responsibility Act of 1996. Because we conclude that the IJ’s adverse credibility finding was not supported by substantial evidence, we grant the petition and remand to the BIA for further proceedings.2
The IJ found that Singh knew little about the Sikh religion. This finding was not supported by the record because Singh’s answers to questions posed to him were responsive. Additionally, the IJ improperly engaged in speculation and conjecture about the validity of Singh’s beliefs. “[I]t is error to rest a decision denying asylum on speculation and conjecture.” Shah v. INS, 220 F.3d 1062, 1069 (9th Cir.2000).
The IJ also raised concerns about Singh’s testimony regarding the date of his first arrest. This discrepancy was minor and was corrected by Singh without prompting. More importantly, “discrepancies in dates which reveal nothing about an asylum applicant’s fear for his safety are not an adequate basis for an adverse credi*71bility finding.” Vilorio-Lopez v. INS, 852 F.2d 1137, 1142 (9th Cir.1988).
The IJ also questioned Singh’s testimony regarding whether his father was arrested with him, whether Singh was released voluntarily from custody, and whether he was subjected to electrical shock during the second arrest. The record does not contain substantial evidence to support the IJ’s concerns. The perceived discrepancies to which the IJ pointed resulted from language or translation problems when the translator attempted to translate counsel’s inartfully worded questions. Inconsistencies “that are attributable to the applicant’s language problems or typographical errors and cannot be viewed as attempts by the applicant to enhance his claims of persecution have no bearing on credibility.” Damaize-Job v. INS, 787 F.2d 1332, 1337 (9th Cir.1986).
We also conclude that Singh’s failure to mention electrical shock torture and medical treatment in his asylum application did not justify the IJ’s adverse credibility determination. “Failure to file an application form that was as complete as desired cannot, without more, properly serve as the basis for a finding of a lack of credibility.” Aguilera-Cota v. INS, 914 F.2d 1375, 1382 (9th Cir.1990).
The IJ also noted an apparent discrepancy between Singh’s testimony and his medical records. Singh testified that he received electrical shocks during his first arrest, but not during his second arrest. His doctor’s note does not mention the first arrest, but yet references electrical shock marks. This is not a contradiction because the doctor’s note does not state that the electrical shock marks occurred during Singh’s second arrest. Additionally, Singh stood by his testimony and testified that he did not know why the doctor’s note failed to refer specifically to the first arrest. Because Singh was not evasive, such a minor discrepancy between Singh’s testimony and his doctor’s note does not warrant an adverse credibility determination. See Shah v. INS, 220 F.3d 1062, 1068 (9th Cir.2000) (holding that a discrepancy between the petitioner’s testimony and a death certificate over the date of petitioner’s husband’s death did not justify an adverse credibility finding).
Finally, on this record, the IJ wrongly insisted that Singh present travel documents to establish his identity. Singh testified that he had a United States work permit and driver’s license. He further testified that he had requested identity documents from India, but had not received any. Just why the IJ concluded that Singh was not interested in establishing his identity is not clear from the record. In any event, an applicant’s testimony alone, “if credible, may be sufficient to sustain the burden of proof without corroboration.” 8 C.F.R. § 208.13(a) (2002). Here, Singh testified credibly and thus the IJ erred by requiring additional documentation. See Kataria v. INS, 232 F.3d 1107, 1113 (9th Cir.2000) (“It is well established in this circuit that the BIA may not require independent corroborative evidence from an asylum applicant who testifies credibly in support of his application.”).
In sum, a reasonable factfinder “would be compelled to conclude that the IJ’s adverse credibility determination is not supported by substantial evidence.” Arulampalam v. Ashcroft, No. 02-71267, 353 F.3d 679, 688-89 (9th Cir.2003).
Because the IJ’s adverse credibility determination was not supported by “substantial evidence,” Singh’s testimony must be deemed credible. Salaam v. INS, 229 F.3d 1234, 1239 (9th Cir.2000); Vilorio-Lopez, 852 F.2d at 1142. The IJ denied Singh’s claims for asylum, withholding of deportation, and his request for relief under the Convention Against Torture solely *72upon his determination that Singh was not credible. We remand to allow the BIA to address the merits of these issues in light of our holding that Singh must be deemed credible. See Chen v. INS, 326 F.3d 1316, 1317 (9th Cir.2003); INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002).
PETITION GRANTED AND REMANDED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The BIA adopted the IJ's adverse credibility determination. "When the BIA adopts an IJ’s findings and reasoning, we review the IJ's opinion as if it were the opinion of the BIA." Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999). We review the BIA’s negative credibility determination, a finding of fact, for substantial evidence. Vilorio-Lopez v. INS, 852 F.2d 1137, 1141 (9th Cir.1988).


. Because the parties are familiar with the facts, we discuss them only insofar as they are necessary to reach our decision.